—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered April 10, 1997, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing (Starkey, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence and statements made to law enforcement authorities.
Ordered that the judgment is affirmed.
We agree with the Supreme Court that the conclusory language in the defendant’s moving papers failed “to allege facts sufficient to support a legal basis for the branch of his motion in question” (People v Chavous, 204 AD2d 475, 476; see also, People v Mendoza, 82 NY2d 415, 425-429). Accordingly, the suppression court’s summary denial of the defendant’s motion to suppress was proper (People v Chavous, supra; People v Mendoza, supra). Bracken, J. P„, S. Miller, Thompson and Sullivan, JJ., concur.